Citation Nr: 1038790	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to October 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for service 
connection for residuals of degenerative disc disease of the 
lumbosacral spine.

The Board denied the Veteran's claim for service connection for a 
lower back disability in a February 2009 decision.  The Veteran 
subsequently appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  An October 2009 Order 
vacated the Board's February 2009 decision and remanded the 
matter for readjudication in accordance with a joint motion for 
remand (Joint Motion).

This matter was remanded by the Board in April 2010 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The basis for the Joint Motion was that the Board had relied on a 
VA examination and opinion that did not include adequate reasons 
and bases for the conclusion that the Veteran's claimed back 
disability was unrelated to service.

In accordance with the Board's April 2010 remand, the Veteran was 
afforded a May 2010 VA examination.  The examiner opined that it 
was less likely than not that any current back disability was 
related to a disease or injury in service.  The examiner based 
this conclusion on the absence of any evidence of treatment for a 
low back disability prior to a January 2005 on-the-job back 
injury.  The record shows however, that the Veteran voiced back 
complaints during treatment in 2004, and received chiropractic 
treatment for unspecified conditions as early as the 1990's.

The service treatment records document treatment for complaints 
of back pain in April and May 1962, and January 1963 with an X-
ray showing mild dextroscoliosis.  These records were not noted 
in the May 2010 opinion.  The Veteran has also reported that the 
in-service symptoms resolved, but recurred periodically with the 
stresses of his work as a carpenter.  During VA outpatient 
treatment in November 2004, he reported intermittent back pain 
for the past 40 years and elsewhere during treatment he reported 
that his symptoms had begun in 1960.

The examiner conducting the May 2010 examination commented that 
"I did not find any chronic condition that was connected with 
the continuity of complaints beyond the Veteran's credible 
reporting of ongoing pain."  The meaning of this statement is 
not clear.

Where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2010).  Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, the Court will 
remand the appeal "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

Given the dictates of the Joint Motion and the state of the 
current record, it is necessary to return the examination report 
to the examiner for clarification.  

Accordingly, the appeal is REMANDED for the following:

1.  The examiner who conducted the May 2010 VA 
examination should review the claims folder 
and note the history discussed above.  The 
examiner should then provide an opinion as to 
whether any current back disability is at 
least as likely as not the result of a disease 
or injury in service, including the back 
complaints documented in service.

The examiner should take into account the 
Veteran's reports of recurring back pain 
beginning in service.  If the examiner 
finds these statements to lack credibility, 
the examiner should provide a rationale for 
this conclusion.  

If the examiner finds the Veteran's 
statements credible, but not indicative of 
a current back disability that had its 
onset in service, the examiner should 
provide a rationale for this conclusion.

If the examiner who conducted the May 2010 
examination is unavailable, another 
physician should review the claims folder 
and provide the necessary opinions.

2.  The agency of original jurisdiction 
should review the medical opinion to insure 
that it contains the information asked for 
in this remand.

3.  If the benefit sought is not granted, 
the AOJ should issue a supplemental 
statement of the case, before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




